           Case 4:21-cv-00560-HSG Document 25 Filed 05/12/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA


MEIHONG LIN                                                  CASE No 4:21-cv-00560-HSG


                                 Plaintiff(s)
                                                             STIPULATION AND ORDER
 v.
                                                             SELECTING ADR PROCESS
LINCOLN LIFE ASSURANCE
COMPANY OF BOSTON
                   Defendant(s)

Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
    Early Neutral Evaluation (ENE) (ADR L.R. 5)

    Mediation (ADR L.R. 6)
    Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)

  X
   Private ADR (specify process and provider)
      Half-day mediation with Denise Madigan
The parties agree to hold the ADR session by:
        the presumptive deadline (90 days from the date of the order referring the case to ADR)
   other requested deadline: August 9, 2021
  X

 Date: May 12, 2021                                         /s/ Jeena Jiampetti
                                                             Attorney for Plaintiff
 Date: May 12, 2021                                         /s/ Jenny H. Wang
                                                             Attorney for Defendant

 X IT IS SO ORDERED.
 
  IT IS SO ORDERED WITH THE FOLLOWING MODIFICATIONS:


 DATE:         5/12/2021
                                                             U.S. DISTRICT JUDGE



 Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed Order
 Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed Order Selecting Early
 Settlement Conference with a Magistrate Judge” or “Stipulation & Proposed Order Selecting Private ADR.”
 Form ADR-Stip rev. 1-15-2019
